DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 8,725,935) and further in view of Boybat Kara et al. (US 2019/0122105).
Consider claim 1, Huang et al. describes a system that uses SLC and MLC cell elements and folds host data and updated host data from SLC to MLC memory. But, Huang et al. does not explicitly state that the host data is related to deep learning neural network data. Boybat Kara et al. is directed to the updating and storage of data related to deep learning neural network training. The examiner will use this combination of references to reject the claim language, while providing motivation for the combination at the end.
Huang et al. in view of Boybat Kara et al. discloses an apparatus comprising: non-volatile memory (NVM) elements formed in a memory array including one or more memory dies, the NVM elements including single-bit-per-cell elements and multiple- bit-per-cell elements; a neural network processing component formed on or in at least one memory die of the memory array and coupled to the NVM elements, the neural network processing component configured to perform neural network operations; and an on-chip copy with update component formed on or in the at least one memory die and configured to perform an on-chip copy of synaptic weights stored in the NVM elements, wherein the on-chip copy with update component is further configured to perform a fold operation in which the synaptic weights are read from a plurality of the single-bit-per-cell elements of the memory array, are updated using the neural network processing component, and are folded into at least one of the multiple-bit-per-cell elements of the memory array (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, Huang et al. teaches folding host data/updated data from SLC to MLC in a memory array. Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], teaches training neural networks using synaptic weights and updating those weights in memory.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huang et al. reference to have the host data be neural network training data because trained neural networks/machine learning have advantages in processing and modeling non-linear complex relationships, forecasting problems, increases a systems accuracy, automation, performance and efficiency.
Consider claim 2, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein the neural network processing component is a backpropagation component and wherein the on-chip copy with update component is configured to update the synaptic weights during the on-chip fold operation using the backpropagation component (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, Huang et al. teaches the memory folding. Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], teaches training neural networks using synaptic weights and updating those weights in memory using backpropagation.).
Consider claim 3, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 2, wherein the backpropagation component comprises: a synaptic weight determination circuit and a synaptic weight update circuit (Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], backpropagation is used in part to determine new synapse weights and update them).
Consider claim 4, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein the on-chip copy and update component is an extra-array processing component formed on or in the at least one memory die (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, data is both updated and folded.).
Consider claim 5, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein the NVM elements are NAND flash elements (Huang et al.: Fig. 4A and B).
Consider claim 6, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, herein the single-bit-per-cell elements are single- level cell (SLC) elements and the multiple-bit-per-cell elements comprise at least one of triple-level cell (TLC) elements and quad-level cell (QLC) elements (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, SLC and TLC are both described in detail, QLC is also mentioned.).
Consider claim 7, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 6, wherein the on-chip copy with update component is further configured to perform the fold operation by consolidating synaptic weights stored in 3*N SLC elements into modified synaptic weights stored in N TLC elements (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, a fold operation using 3-bit MLC is disclosed.).
Consider claim 8, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 6, wherein the on-chip copy with update component is further configured to perform the fold operation by consolidating synaptic weights stored in 4*N SLC elements into modified synaptic weights stored in N QLC elements (Huang et al.: abstract, Fig. 1 and 8, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, a fold operation using 4-bit MLC is disclosed.).
Consider claim 9, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein the at least one memory die is configured to store the synaptic weights within a plurality of word lines, and wherein the neural network processing component is further configured to sense the synaptic weights in parallel from the word lines and perform a plurality of the neural network operations in parallel using the synaptic weights elements (Huang et al.: abstract, Fig. 30A and B, Col. 2 lines 64-66, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, Boybat Kara et al.: abstract, [0003], [0004], [0006], [0007], synaptic weights can be updated and folded in parallel. Updating a folding synaptic weights is considered a plurality of neural network operations.).
Consider claim 10, Huang et al. in view of Boybat Kara et al. discloses the apparatus of claim 1, wherein both the single-bit-per-cell elements and the multiple-bit-per-cell elements are formed on a same die within the memory array elements (Huang et al.: abstract, Fig. 20, Col. 5 lines 42-53. Col. 12 lines 47-52, Col. 16 lines 40-55, Col. 17-18 lines 67-3 and 56-57, Col. 19 lines 22-29, Col. 22 lines 63-64, both elements can be on a same die).
Claims 11-16 are the method claims of system claims 1 and 6-10 and are rejected in the same manner using the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136